COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-08-081-CV



IN RE ROBERT GENE CUNNINGHAM, 					   RELATOR

INDIVIDUALLY AND AS REPRESENTATIVE 

OF THE ESTATE OF PATRICIA MAUDINE 

CUNNINGHAM, DECEASED



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator’s petition for writ of mandamus and is of the opinion that relief should be denied.  Accordingly, relator’s petition for writ of mandamus is denied.  Further, real party in interest’s “Motion For Sanctions” is denied.

Relator shall pay all costs of this original proceeding, for which let execution issue.

PER CURIAM



PANEL  B:	DAUPHINOT, HOLMAN, and GARDNER, JJ. 



DELIVERED:  March 12, 2008

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.